UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7276



JAMES BELLS, JR.,

                                              Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of South Carolina De-
partment of Corrections; CHARLES M. CONDON,
Attorney General, State of South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-98-2589-6-12-AK)


Submitted:   January 25, 2000              Decided:   February 7, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James Bells, Jr., Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Bells seeks to appeal the district court’s order grant-

ing summary judgment to the Respondents on his petition filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 1999).   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.       See

Bells v. Moore, No. CA-98-2589-6-12-AK (D.S.C. Sept. 7, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2